UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8004


ANTHONY RODERICK PHILLIP,

                Plaintiff – Appellant,

          v.

GEO GROUP, INCORPORATED; GEORGE E. SNYDER; W. BRANCH; T.
ALEXANDER; JOHN WHITE; BUREAU OF PRISONS; HARLEY LAPPIN;
JONATHAN MINER,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-ct-03115-FL)


Submitted:   April 25, 2013                   Decided:   May 2, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Roderick Phillip, Appellant Pro Se. Robert T. Numbers,
II, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Raleigh, North
Carolina; Michael Lockridge, Special Assistant United States
Attorney, Butner, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Roderick Phillip appeals the district court’s

order denying his motion for substitute counsel and granting the

GEO Defendants’ fourth motion for summary judgment.                          We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm substantially for the reasons stated by the district

court.         Phillip v.        GEO   Group,    Inc.,     No.    5:09-ct-03115-FL

(E.D.N.C.       Nov. 5,     2012).        We    deny     Phillip’s    request      for

appointed counsel.          We dispense with oral argument because the

facts    and    legal     contentions     are   adequately       presented    in   the

materials      before     this    court   and   argument     would   not     aid   the

decisional process.



                                                                             AFFIRMED




                                           2